Title: From George Washington to the General Officers, 20 April 1778
From: Washington, George
To: General Officers



Head Quarters [Valley Forge] April 20th 1778

Questions for the Consideration of the General Officers.
There seem to be but three Plans, which may be premeditated for the next Campaign; one the attempting to recover Philadelphia and destroy the enemys army there—another the endeavouring to transfer the war to the Northward, by an enterprise against New York—and a third the remaining quiet in a secure, fortified Camp, disciplining and arranging the army, ’till the enemy begin their operations and then to govern ourselves accordingly—Which of these three Plans shall we adopt?
If the first, what mode of execution shall we pursue, and what force will be requisite estimating the present numbers of the enemy in Philadelphia at 10000 men, exclusive of marines and Seamen, whose aid may be called in? shall we endeavour to effect the purpose by Storm, by regular approaches or by blockade, and in what particular manner?
If the second, shall we attempt to take New York, by a coup de main, with a small force, or shall we collect a large force and make an attack in form? in either case what force will be necessary, estimating the number of the enemy in and about N. York at 4000 men, and what disposition shall we make so as to effect the enterprise, and at the same time, to protect the country here and secure our Stores?
If the last, what post shall we take so as to keep the army in a State of Security—to afford cover to the country and to our magazines and to be in a situation to counteract the future motions of the enemy?
The Commander in chief thinks it unnecessary to make any comments, on these questions, as the General Officers will no doubt, fully weigh every circumstance proper to be considered, and sensible of the importance of the objects, to which their attention is called, will make their opinions the result of mature deliberation.
